Citation Nr: 1046848	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder (claimed as chronic ankle pain), to include as secondary 
to service-connected bilateral pes planus disability.  

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 until February 
1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claims.    

In January 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), so that the Veteran and his 
representative could be provided with a Statement of the Case 
(SOC).  In February 2008, the RO issued a SOC with respect to the 
Veteran's claim.  Thereafter, a Supplemental Statement of the 
Case (SSOC) was issued in November 2008 and the RO/AMC affirmed 
the determination previously entered.  The case was then returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran currently has a bilateral ankle disorder that is 
etiologically related to a service-connected disability or to the 
Veteran's military service.

2.  The preponderance of the evidence does not show that the 
Veteran's prostate cancer diagnosis is etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle 
disorder, to include as secondary to service-connected bilateral 
pes planus, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2010). 

2.  The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  


However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2005 and January 2006, and in the 
February 2008 Statement of the Case (SOC), the Veteran was 
notified of the information and evidence necessary to 
substantiate his claims.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  His claims were subsequently 
readjudicated by way of the November 2008 Supplemental Statement 
of the Case (SSOC).  Under these circumstances, the Board finds 
that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by the 
February 2008 SOC, wherein VA informed the Veteran as to the type 
of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in 
light of the Board's denial of the Veteran's claims, no 
disability rating or effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

With respect to the prostate cancer claim, there is also no duty 
on the part of VA to provide a medical opinion, because as in 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the Veteran 
has been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and his claimed disorder, if shown.  The Veteran 
has not done so, and has not advanced any specific contentions or 
details to support his assertion that service connection is 
warranted for his prostate cancer.  No evidence thus supportive 
has otherwise been obtained with respect to the Veteran's claim.  
As will be described in greater detail below, the medical 
evidence of record does not show that the Veteran prostate cancer 
diagnosis is etiologically related to his period of active duty.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis and tumors, when such disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain:  
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony of an in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during such service, 
unless there is affirmative evidence that establishes that the 
Veteran was not exposed to any such herbicide agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Prostate cancer is 
among the diseases deemed associated with herbicide exposure, 
under current VA law.  38 C.F.R. § 3.309(e), including Note 2.  
66 Fed. Reg. 23, 166-23, 169 (May 8, 2001). 
 
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994). 
 
After determining that all relevant evidence has been obtained, 
the Board must then assess the credibility and probative value of 
proffered evidence of record as a whole.  See 38 U.S.C.A. § 
7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Bilateral Ankle Disorder

Here, the Veteran has claimed that service connection is 
warranted for his chronic ankle pain.  In addition to asserting 
"all theories of entitlement," the Veteran has specifically 
asserted that his chronic ankle pain is secondary to his service-
connected bilateral pes planus.  Having reviewed the evidence in 
light of all pertinent laws, the Board finds that the 
preponderance of the evidence is against the claim.  Accordingly, 
the appeal must be denied.

The Veteran's service treatment records have been associated with 
the claims file and are negative for reports of or treatment for 
ankle symptomatology.  The December 1963 separation report of 
medical examination reveals the clinical examination of the 
Veteran's lower extremities was essentially normal.

The Veteran's post-separation VA treatment records document 
interment reports of ankle pain and generally show treatment for 
the service-connected bilateral pes planus disability.  These 
treatment records document the Veteran's first report of ankle 
pain in July 2000, at which time he was not provided with any 
diagnoses related to his ankles.  While an associated July 2000 
showed spurring of the tarsal navicular bone in the foot, there 
were no abnormalities specifically identified with respect to the 
Veteran's ankles.  He complained again of ankle pain in February 
2004, and described his ankles as being uncomfortable.  The 
Veteran was noted to use prescription anti-inflammatory, pain 
medication, with little improvement.  The associated physical 
examination revealed normal rotation of the feet at the ankles.  
No diagnosis was provided.  In September 2006, the Veteran 
reported having swollen ankles for approximately two weeks.  
Following a physical examination, the examiner concluded that the 
Veteran's ankle edema was possibly a side effect of his use of a 
hypertension medication.  

In June 2004, the Veteran underwent a VA feet examination.  The 
associated examination report is negative for any subjective 
complaints of ankle symptomatology.  On the physical examination 
the Veteran was observed to have tenderness to palpation of the 
ankles, bilaterally.  He demonstrated full range of motion of the 
ankle joints, although pain was noted during flexion of the ankle 
joint.  His Achilles tendons were not rigid or tender, and were 
in line with the forefeet.  No bowing of the Achilles tendon was 
observed.  The diagnoses were bilateral pes planus and bilateral 
degenerative joint disease of the feet.

The Veteran underwent a VA joints examination in June 2007 to 
assess his claimed ankle disorder.  Although the Veteran reported 
that he was service-connected for his pes planus, he denied 
having any problems what so ever related to his ankles.  He 
denied receiving treatment for his ankle and reported that there 
was no history of trauma.  The Veteran reported being able to 
walk more than a quarter of a mile, but less than a mile.  He 
stated that his standing and walking limitations were related to 
his feet and not his ankles.  The physical examination of the 
ankles revealed no abnormal findings, no limitation of the range 
of motion, and no objective evidence of pain following repetitive 
use.  The diagnosis was a normal examination.  The examiner 
reiterated the Veteran's contention that he does not and did not 
claim having any medical problems related to his ankles.  The 
examiner opined that the bilateral examinations of the ankles 
were normal.  

Also in June 2007, the Veteran underwent a VA feet examination, 
at which time the claims file was reviewed.  He primarily 
reported having bilateral feet symptomatology and reported 
experiencing very mild swelling of his ankles approximately once 
a week.  He stated that his ankle swelling was relieved with 
elevation of his feet.  The physical examination was negative for 
objective evidence of edema.  Objective evidence of painful 
motion was noted with forced dorsiflexion of the ankle at the 
posterior calcaneus (insertion of Achilles), bilaterally.  
Following the examination, the diagnosis was foot pain; the 
Veteran was noted to have mild pes planus and pronation.  The 
examiner concluded that plantar fasciitis appeared to be the 
etiology of the Veteran's complaints and symptoms.  He stated 
that the Veteran had no complaints regarding his ankles, aside 
from occasional edema probably associated with his hypertension 
medications.  The examiner stated that his complaints, 
examination findings, and radiographs were consistent with 
plantar fasciitis and heel spur syndrome.  He opined that the 
Veteran's ankle edema was not caused by or a result of his flat 
feet.
	
The Veteran's private medical records are negative for a report 
of ankle symptomatology or a diagnosis related to an ankle 
disorder.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for a bilateral ankle disorder.  The competent 
medical evidence does not show that the Veteran has a current 
diagnosis of an ankle disability or that he was treated for said 
condition during his period of active service.  Indeed, the 
evidence of record is devoid of any objective medical findings 
whatsoever of a chronic ankle disorder.  The Board notes that a 
threshold requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence of 
a current disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board does not 
even reach the question of whether a diagnosed ankle disorder is 
related to a service-connected disability or to the Veteran's 
military service.

The Board recognizes the Veteran's intermittent reports of ankle 
pain and swelling documented in his post-service VA medical 
records.  However, as recently as the June 2007 VA examinations, 
the Veteran denied having any problems related to his ankles.  
Moreover, following clinical examinations, the June 2007 VA 
examiners concluded that there was no current ankle disorder.  To 
the extent the medical evidence of record contains complaints, 
treatment, or a diagnosis of pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In this regard, the Board finds highly probative the June 2007 VA 
examiners' conclusions.  Based on a physical examination of the 
Veteran and review of the claims file, the June 2007 joints 
examiner determined that the bilateral examination of the ankles 
was normal.  This medical determination is considered highly 
probative as it is definitive, based upon a complete review of 
the Veteran's entire claims file, and based on the results of the 
Veteran's clinical evaluation.  Accordingly, it is found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).    
The VA joints examiner's conclusion was essentially confirmed by 
the June 2007 feet examiner, who concluded that the Veteran's 
occasional ankle edema was probably related to his hypertension 
medication and was not related to his flat feet.  The Veteran has 
not provided any competent medical evidence to rebut the medical 
conclusions against the claim or otherwise diminish their 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

In addition to the medical evidence, the Board has also 
considered the Veteran's prior statements that he has an ankle 
disorder related to his service-connected bilateral pes planus 
disability.  In this regard, the Board finds the Veteran's 
statements as to the symptomatology associated with the claimed 
disorder to be both competent and credible.  A Veteran's lay 
statements may be competent to support a claim for service 
connection where the events or the presence of disability or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, a chronic disorder 
affecting the bilateral ankles is not a disability subject to lay 
opinions as to diagnosis and etiology.  While some symptoms of 
the disorder, such as pain, may be reported by a layperson, the 
diagnosis and etiology of the disorder require medical training.  
The Veteran does not have the medical expertise to diagnose 
himself with an ankle disorder, nor does he have the medical 
expertise to provide an opinion regarding its etiology.  Thus, 
the Veteran's lay assertions as to the etiology of the claimed 
ankle disorder are not competent or sufficient in this instance.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the Board to conclude that the Veteran currently has an ankle 
disorder that is related to his service-connected bilateral pes 
planus disability or is otherwise related to his military service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

For these reasons and bases, the Board places greater probative 
value on the medical evidence, which fails to show a currently 
diagnosed ankle disorder, than the Veteran's own statements with 
regards to his claim.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for an ankle disorder, to 
include as secondary to his service-connected bilateral pes 
planus disability.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Prostate Cancer

Here, the Veteran has claimed that he is entitled to service 
connection for prostate cancer.  With respect to this claim, the 
Veteran has not provided any specific statements regarding why he 
believes service connection is warranted.  Instead, he has 
asserted that service connection is warranted under "all 
theories of entitlement."  Having reviewed the evidence of 
record and all pertinent laws, the Board finds that the 
preponderance of the evidence is against the Veteran's claim in 
the instance.  Thus, the appeal must be denied.

As an initial matter, the Board notes that the Veteran has not 
asserted, nor does the claims file reflect, that he served in the 
Republic of Vietnam during his active military service.  Indeed, 
the Veteran denied ever having served in Vietnam during the July 
2007 VA genitourinary examination.  Accordingly, the criteria for 
presumptive service connection for prostate cancer based on 
herbicide exposure due to service in Vietnam are in applicable in 
this case and will not be further discussed.      

The Veteran service treatment records are negative for evidence 
of any symptoms or disorders affecting the prostate.  The 
December 1963 report of medical examination shows that the 
genitourinary examination was generally normal prior to his 
separation from active duty.  On the associated December 1963 
report of medical history, the Veteran denied ever having a 
tumor, growth, cyst, or cancer, frequent or painful urination, or 
blood in his urine.

The VA medical records following the Veteran's separation show 
that he was diagnosed with prostate cancer in March 2000.  
Subsequent medical records show treatment for his disorder, to 
include a seed implant in June 2000.  These records are negative 
for an opinion as to the etiology of the Veteran's prostate 
cancer.

In July 2007, the Veteran underwent a VA genitourinary 
examination, at which time the claims file was reviewed.  He 
stated that he served in Germany during his military service and 
denied ever having served in Vietnam.  The Veteran was noted to 
have a family history significant for prostate cancer.  The 
examiner noted the Veteran's March 2000 prostate cancer diagnosis 
and subsequent treatment.  On the physical examination, the 
examiner noted tenderness on the hypogastrium and mid abdomen.  
The anus and rectal walls examination was normal and there was no 
peripheral edema observed.  Following the examination and claims 
file review, the diagnosis was adenocarcinoma of the prostate, 
treated with seed implant in 2000 and on medication injections 
since August 2005.  The examiner reiterated that the Veteran had 
a family history of prostate cancer and that the Veteran denied 
having served in Vietnam.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is weighs against the claim for service connection 
for prostate cancer.  While the medical evidence shows that the 
Veteran was diagnosed with prostate cancer in March 2000, the 
preponderance of the medical evidence, as discussed below, does 
not indicate that the Veteran's disorder is related to his 
military service.  Therefore, the Board concludes that service 
connection is not warranted.  

In this regard, the Board finds that the December 1963 physical 
examination report, which was completed approximately two months 
prior to separation, is highly probative as to the Veteran's 
condition at the time nearest his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1993) (observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of reasons 
for the Board's decision).  The December 1963 physical 
examination report is entirely negative for any symptoms 
associated with a prostate disorder or cancer and weighs heavily 
against the claim.  On the associated report of medical history, 
the Veteran denied ever having a tumor or any genitourinary 
trouble.  The weight of the service medical records, including 
the December 1963 report of physical examination, is greater than 
any subsequent medical treatment records based on a history 
provided by the Veteran.  Overall, the service medical records 
support a conclusion that the Veteran did not have a prostate 
disorder during his military service.  

The Board also notes that the medical evidence does not show a 
definitive diagnosis of a prostate cancer until March 2000, which 
is over thirty-six years after the Veteran's separation from 
active service.  The Board notes that evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  
Accordingly, his claim has not been established based on the 
legal presumption given for diseases that manifest within one 
year from the date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the Board finds that there is no competent medical 
evidence that suggests a nexus between the Veteran's prostate 
cancer diagnosis and his period of active service.   See 38 
C.F.R. § 3.159(a); Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  In fact, none of the medical records provide an opinion 
as to the etiology of his cancer.  The July 2007 VA examiner 
emphasized that the Veteran had a family history significant for 
prostate cancer; however, there is no definitive opinion of 
record as to the etiology of the claimed disorder.  Without 
evidence of a nexus, there is no basis upon which service 
connection can be awarded.  

In essence, the evidence linking the Veteran's prostate cancer to 
his military service is limited to the Veteran's own assertion 
that service connection is warranted in this case.  The Board has 
considered the Veteran's statement that the claimed disorder is 
related to his military service.  The Board reiterates that 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494  (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

In the instant case, however, the evidence of record does not 
demonstrate that the Veteran, who is competent to comment on 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation.   
Indeed, detection of a disorder of this nature requires 
sophisticated medical and diagnostic evaluations of, which the 
Veteran is not competent to provide.  Essentially, the Veteran 
has not provided any competent or credible medical or lay 
evidence relating his prostate cancer diagnosis to his period of 
active service.  Thus, there is no evidence to support service 
connection in this case.

For the Board to conclude that the Veteran's prostate cancer is 
related to his military service would be speculation, and the law 
provides that service connection may not be granted on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection in 
this instance.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See Gilbert, 
1 Vet. App. at 53


ORDER

Service connection for a bilateral ankle disorder, to include as 
secondary to service-connected bilateral pes planus, is denied.

Service connection for prostate cancer is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


